Citation Nr: 0336869	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 2000 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which assigned an initial disability 
evaluation of 20 percent for the veteran's service-connected 
lumbar spine disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  

The Board notes that the veteran had previously appealed the 
initial 50 percent disability evaluation assigned for his 
service-connected post-traumatic stress disorder (PTSD).  In 
January 2000, the Board remanded that issue to the RO for 
further development.  Thereafter, in October 2002 the RO 
assigned a 100 percent disability evaluation effective from 
June 21, 1995, the effective date of the grant of service 
connection.  This action constitutes a full grant of benefits 
sought on appeal with respect to that issue.  


REMAND

There have been several significant changes in the pertinent 
rating criteria since the RO issued the statement of the case 
in October 2002.  The portion of the rating schedular 
pertaining to the evaluation of diseases and injuries of the 
spine were amended effective September 26, 2003.  See 68 Fed 
Reg. 51454-51458 (August 27, 2003).  These changes in the 
rating criteria are substantially different from the previous 
criteria considered by the RO when it issued the October 2002 
statement of the case.   

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  When a provision of the Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant; however, the 
post amendment criteria may not be applied prior to the 
effective date of the change.  VAOPGCPREC 3-00 (April 10, 
2000).  Thus, the new schedule for evaluating of diseases and 
injuries of the spine is applicable only from September 26, 
2003.  Remand is necessary to inform the veteran of the 
changes in the applicable rating criteria that have occurred 
during the pendency of this appeal.

The veteran, in a statement in November 2002, indicated that 
his service-connected back condition had worsened since his 
last examination and that he had been receiving treatment at 
the VA Medical Center (VAMC) in Nashville, Tennessee, every 
four months for his back.  The Board notes that the most 
recent medical evidence of record consists of VA treatment 
records dated in June 2001.  Where VA has knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  Accordingly, the RO should obtain copies of any 
recent VA medical records from the Nashville VAMC.  See 
38 C.F.R. § 3.159(c)(2) (2003).  

In light of the veteran's assertion that his back disability 
has recently worsened and the change in the pertinent rating 
criteria, the Board is of the opinion that a new VA 
examination would be probative.  VA has a duty to assist the 
veteran by providing a medical examination when such 
examination is necessary to make a decision on the claim.  
38 C.F.R. § 3.159 (c)(4).  The duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994). 

Based on the discussion above, this case is REMANDED for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected lumbar back disability since 
June 2001.  After securing the necessary 
release, the RO should obtain these 
records.  Whether or not the veteran 
responds, the RO should obtain treatment 
records from the Nashville VAMC from June 
2001 to the present.

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to ascertain the 
severity of his service-connected lumbar 
spine disability.  The claims file must 
be made available to the examiner.  The 
examiner should identify all 
manifestations of the veteran's service-
connected lumbar spine disability and 
comment on the nature and severity of all 
impairment caused by lumbar spine 
disability.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  In 
evaluating the veteran's service-
connected lumbar back disability, the RO 
should ensure that both the former and 
revised diagnostic criteria are 
considered (as noted before, the 
effective date of the revised criteria is 
September 26, 2003).  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


